DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 03/04/2021, in which claims 1-3, 7, 9, 11-13 were amended, claims 16-39, 46, 54-67 were cancelled, claims 43-45, 47-53 were withdrawn, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 13 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kang et al. (US Pub. 20040262774).
Regarding claim 1, Kang et al. discloses in Fig. 6 an electronic device package, comprising: 
a substrate [51]; 
first [53] and second [71] and third [87] electronic components in a stacked configuration, wherein each of the first [53] and second [71] electronic components includes an electrical interconnect portion [55 and 73] exposed toward the substrate [51], wherein the first electronic component [53] is between the second electronic component [71] and the substrate [51], wherein the second electronic component [71] is between the first electronic component [53] and the third electronic component [87], and wherein the third electronic component [87] has a lateral edge within a footprint of the second electronic component [71]; 
a mold compound [93] encapsulating the first [53] and second [71] electronic components; 
a first electrically conductive post [75 or 75a on the left] extending through the mold compound [93] between a first electrical interconnect portion [73 left] of the second electronic component [71] and the substrate [51], the first electrically conductive post [75 or 75a on the left] laterally adjacent a first side [left side] of the first electronic component [53]; and 


Regarding claims 2, 9-10, 13 and 15, Kang et al. discloses in Fig. 6, paragraph [0042]-[0043], [0050], [0056]
wherein the first electrically conductive post [75 or 75a] extends from the substrate [51];
wherein the first electrically conductive post [75 or 75a] extends from the first electrical interconnect portion [73]; 
a die attach film [77] disposed between the first [53] and second [71] electronic components;
wherein the first electrically conductive post comprises a metal material;
wherein the mold compound [93] comprises an epoxy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20040262774) as applied to claim 2 in view of Fang et al. (US Pub. 20170186737).
Regarding claims 3-5 and 7, Kang et al. fails to disclose
a solder material, wherein the first electrically conductive post terminates at the solder material;
wherein the solder material comprises at least one of a solder bump and a solder cap;
wherein the solder material comprises silver, tin, or a combination thereof;
 wherein the solder bump is associated with the first and second electrical interconnect portions.
Fang et al. discloses in Fig. 1, Fig. 7, paragraph [0017], [0046]-[0048] 
a solder material [324], wherein the first electrically conductive post [323B and 323] terminates at the solder material [324];
wherein the solder material comprises at least one of a solder bump and a solder cap;
wherein the solder material comprises silver, tin, or a combination thereof [Tin-Silver solder];
 wherein the solder bump [324] is associated with the first electrical interconnect portion [313].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fang et al. into the method of Kang et al. to include a solder material, wherein the first electrically 

Regarding claim 14, Kang et al. fails to disclose
wherein the metal material comprises copper.
Fang et al. discloses in Fig. 7, paragraph [0017]
wherein the metal material comprises copper.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fang et al. into the method of Kang to include wherein the metal material comprises copper. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of providing suitable material of conductive vias [paragraph [0017] of Fang et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20040262774) in view of Fang et al. (US Pub. 20170186737) as applied to claim 4 above and further in view of Wu et al. (US Pub. 20140327464).

wherein the solder bump comprises a microbump.
Wu et al. discloses in Fig. 3, paragraph [0022], [0026], [0028], [0030], [0036] and claim 13  
wherein the solder bump [310] comprises a microbump.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wu et al. into the method of Kang et al. and Fang et al. to include wherein the solder bump comprises a microbump. The ordinary artisan would have been motivated to modify Lee and Fang et al. in the above manner for the purpose of providing reduced-size solder bump to adapt with the desired device miniaturization, to increase chip to package I/O interconnects, to enable extra available space on the surface of semiconductor device and increase package yield [paragraph [0022], [0026] of Wu et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20040262774) in view of Fang et al. (US Pub. 20170186737) as applied to claim 7 above and further in view of Angle et al. (US Pub. 20170290521).
Regarding claim 8, Kang et al. and Fang et al. fails to disclose
the solder material comprises the solder bump and a solder cap;
wherein the solder cap is associated with the solder bump.
Angle et al. discloses in Fig. 11, paragraph [0085]-[0086]

wherein the solder cap [1119a] is associated with the solder bump [1026].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Angle et al. into the method of Kang et al. and Fang et al. to include the solder material comprises the solder bump and a solder cap; wherein the solder cap is associated with the solder bump. The ordinary artisan would have been motivated to modify Kang et al. and Fang et al. in the above manner for the purpose of improving solder wettability between the chip and the electrically conductive post [paragraph [0086] of Angle et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20040262774) as applied to claim 1 above and further in view of Gerber et al. (US Pat. 5401913).
Regarding claims 11 and 12, Kang et al. fails to disclose
wherein the first electrically conductive post has a thickness greater than about 50 µm;
wherein the first electrically conductive post has a resistance less than about 0.1 ohms.
Gerber discloses in Fig. 11, column 6, lines 58-68, column 7 
wherein the electrically conductive post [bump, via 80-86] has a thickness greater than about 50 µm [bump diameter less than 200 µm];

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Gerber into the method of Kang et al. to include wherein the first electrically conductive post has a thickness greater than about 50 µm; wherein the first electrically conductive post has a resistance less than about 0.1 ohms. The ordinary artisan would have been motivated to modify Kang et al. in the above manner for the purpose of providing suitable thickness and electrical resistance of the electrically conductive post to provide an improved electrical connection and to increase interconnect density [column 7 of Gerber]. The ordinary artisan would have been motivated to modify Kang et al. to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20040262774) as applied to claim 1 above and further in view of Zhao et al. (WO2016049940A1).
Regarding claims 40-42, Kang et al. fails to disclose
a computing system, comprising: 
a motherboard; and 
an electronic device package as in claim 1 operably coupled to the motherboard;
	wherein the computing system comprises a desktop computer, a laptop, a tablet, a smartphone, a server, a wearable electronic device, or a combination thereof;
 a processor, a memory device, a heat sink, a radio, a slot, a port, or a combination thereof operably coupled to the motherboard.
Zhao et al. discloses in Fig. 10, Fig. 13, paragraph [0053]-[0057] 
a computing system [1300], comprising: 
a motherboard [1302]; and 
an electronic device package as in any one of claim 1 operably coupled to the motherboard [1302][paragraph [0053]];
wherein the computing system [1300] comprises a desktop computer, a laptop, a tablet, a smartphone, a server, a wearable electronic device, or a combination thereof [paragraph [0053]];
a processor [1312], a memory device [1320], a heat sink, a radio, a slot, a port, or a combination thereof operably coupled to the motherboard [1302].
. 

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 40-42 have been considered but are moot in view of the new ground of rejection.
Accordingly, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822